department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number number release date se t eo ra t date uniform issue list legend m n p x y dear ------------------ we have considered your ruling_request dated date in which you requested a ruling on the effect on your e xempt status and your liability for the tax on unrelated_business_income of certain real_estate transactions m is exempt from federal_income_tax under sec_501 of the code and is classified as an organization described in sec_509 and sec_170 m is subject_to the tax imposed by sec_511 on any unrelated_business_income m may have m was founded in and became affiliated with n in m engages in a variety of religious educational and community activities the primary source of funding is from individual parishioners m does not receive grants from outside sources a pair of converted houses which became overcrowded m purchased its present site with four buildings in to accommodate a growing congregation the facilities have m has owned two contiguous properties in p over the past fifty years the first was in m decided to remodel and update the existing buildings in preparing to been used as a worship fellowship building an office residence for the church offices and pastor a gymnasium and a recreation hall m’s buildings were constructed in the 1940s and the facilities have not been updated or remodeled and are behind in modern codes for accessibility remodel one of the existing structures m discovered that due to the building’s age significant damage had been done to the building causing it to become unsafe to use estimates place the cost for necessary repairs and improvements at approximately x dollars m determined that it would need to sell part of the land in order to finance the remodeling m’s annual income is only approximately y dollars while the property is nearly free of encumbrances m’s annual income and reserves is not sufficient to fund such renovations m has determined that the most appropriate means to finance the project is to sell part of the property in order to finance the necessary repairs construction and improvements m’s property is zoned for single family residences the proposed plan includes subdivision of the property into seven parcels including six single family residences one of the parcels will be retained by m under the proposed plan p requires that m grade and construct big_number linear feet of new curb gutter sidewalk drainage water and electrical improvement m plans to make the required improvements to the lots and then sell the parcels without additional improvement to a developer or to individuals church for its place of worship education and recreation services any excess would be used for building repairs and maintenance m states that this will be a one-time activity any proceeds would be used by the you have requested the following rulings the sale of the property as described will not adversely affect the m’s tax- exempt status under sec_501 of the code the development and sale of bare lots to individuals will not be unrelated_business_taxable_income under sec_511 and sec_512 of the code and will not be taxable to the m sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable scientific or educational_purposes so long as no part of the organization’s net_earnings inure to the benefit of any private_shareholder_or_individual the modifications described in sec_512 of the code exclude from sec_512 of the code defines the term unrelated business taxable sec_1_513-1 of the income_tax regulations defines the term unrelated sec_511 of the code imposes a tax on the unrelated_business_taxable_income of certain tax-exempt organizations including charitable and educational organizations described in sec_501 income as the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_512 regularly carried on by it less allowable deductions directly connected with the carrying on of such trade_or_business computed with the modifications provided in sec_512 unrelated_business_taxable_income all gains or losses from the sale e xchange or other_disposition of property other than stock_in_trade or other_property of a kind which would properly be includible in inventory if on hand at the close of the taxable_year or property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business business taxable_income as used in sec_512 of the code as meaning the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the deductions and subject_to the modifications provided in sec_512 the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable education or other purpose or function constituting the basis for exemption sec_1_513-1 of the regulations provides that in determining whether trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities are conducted and the manner in which they are pursued sec_1_513-1 of the regulations provides that in determining whether or not intermittently conducted activities are regularly carried on the manner of conduct of the activities must be compared with the manner in which commercial activities are normally pursued by nonexempt organizations in general activities which are engaged in only discontinuously or periodically will not be considered regularly carried on if they are conducted without the competitive and promotional efforts typical of commercial endeavors trade_or_business activity the conduct of the activity would not be substantially related to the organization’s exempt purposes to determine whether a business activity is or is sec_1_513-1 of the regulations states that to be regarded as unrelated in 195_f2d_714 10th cir the court explained not substantially related requires an examination of the relationship between the business activities which generate the particular income and the accomplishment of the organization’s exempt_purpose in 143_f2d_468 5th cir the taxpayer owned acres of unimproved land used for grazing purposes the taxpayer listed the land for sale with a licensed real_estate b roker whom the taxpayer authorized to subdivide the land and develop it for sale the broker had the land platted and laid out into subdivisions with several lots although no improvements were made on the lots themselves streets were cleared graded and shelled storm sewers were put in at street intersections gas and electric lines were constructed and a water well was dug each year to lots were sold the court held that the taxpayer was holding lots for sale to customers in the regular course of business the court stated that the sole question was whether the taxpayer was in the business of subdividing real_estate the fact that the taxpayer did not buy additional land did not prevent the sales activities from being a business that there is no fixed formula or rule_of thumb for determining whether property sold by a taxpayer was held by him primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business each case must rest upon its own facts the court identified a number of helpful factors to point the way among which are the purposes for which the property was acquired whether for sale or investment and continuity and frequency of sales as opposed to isolated transactions also to be considered are any other facts tending to indicate that the sales or transactions are in furtherance of an occupation of the taxpayer recognizing however that one actively engaged in the business of real_estate may discontinue the business and simply sell off the remnants of his holdings without further engaging in the business the court reasoned that while the purpose for which the property was acquired is of some weight the ultimate question is the purpose for which it was held the standard to be applied in determining whether property is held primarily_for_sale_to_customers in the ordinary course of business the court interpreted the word primarily to mean of first importance or principally 60_tc_996 provides several guidelines to be used to determine whether a taxpayer engaged in a land transaction in furtherance of a trade_or_business the factors to be considered include the purpose for which the asset was acquired the frequency continuity and size of the sales the activities of the seller in the improvement and disposition of the property the extent of the improvements made of the property the proximity of the sale to the purchase of the land and the purpose for which the property was held during the taxable_year are all in 383_us_569 86_sct_1030 the supreme court defined in parklane residential school inc v commissioner tcmemo_1983_139 an in 606_f2d_77 5th cir the criteria useful in making this determination no one factor is controlling but all are relevant facts to consider in what is basically a facts_and_circumstances_test organization exempt under sec_501 of the code had as its exempt_function the operation of a school for mentally disabled children the school entered into simultaneous transactions involving the purchase and sale at a profit of real properties over two years the court held that this activity was not substantially related to the exercise or performance of petitioner's exempt_function ie the operation of a school for mentally retarded children even though the profits were ultimately used to further petitioner's exempt_function the source of the funds was in essence an unrelated business the tax_court stated that the fact that the petitioner entered into transactions belied any suggestion that the business was not regularly carried on used by the court in determining whether property sold by a taxpayer was held primarily for investment or for sale to customers in the ordinary course of business are the substantiality and frequency of sales improvements solicitation and advertisement and broker's activities according to the court the frequency and substantiality of the taxpayer's land sales are the most important criteria the court goes on to state that although a taxpayer may have acquired property without intending to enter the real_estate business what was once an investment or what may start out as a liquidation of an investment may become something else w here sales are continuous the nature and purpose of a taxpayer's acquisition of property is significant only where sales activity results from unanticipated externally introduced factors which make impossible the continued pre-existing use of the realty original investment intent is pertinent for example when a taxpayer is coerced to sell its property by acts of god new and unfavorable zoning regulations or other uncontrollable forces an additional criterion noted in houston endowment is the presence of improvements on the land at issue the plaintiff's predecessor in interest constructed roads water lines sewers and railroad tracks to enhance the attractiveness of the land to purchasers and to increase the return on the sale of the property while this criterion is of lesser importance than the substantiality and frequency of sales it also indicates that the land was held_for_sale in the ordinary course of business see also 526_f2d_409 5th cir houses by a charitable foundation described in sec_101 of the code the predecessor to sec_501 over a period of months for the sole purpose of raising funds for the support of a church holds that such activity constitutes unrelated_trade_or_business notwithstanding that the foundation does not contemplate engaging further in such activity where the activity constitutes the primary activity the foundation is not entitled to exemption revrul_55_449 c b in describing the construction and sale of revrul_59_91 1959_1_cb_15 describes a corporation that sold a portion of its property that had been held as an investment the property was subdivided into residential lots graded the streets surfaced and the required drainage and utilities were installed in holding that the gains realized from the sales of the lots constituted ordinary_income the ruling implies that the sizeable improvements made in order to facilitate the sales led to the conclusion that the property was held primarily_for_sale_to_customers the revenue_ruling cites mauldin v commissioner supra where the facts indicated that the taxpayer had subdivided land and made improvements to it in order to facilitate sales and to and derive the maximum proceeds from the disposition of the property while the property was originally p urchased for purposes other than sale in the ordinary course of trade_or_business cattle raising after such division and improvement the lots were considered to be held by the taxpayer primarily_for_sale_to_customers in the ordinary course of trade_or_business factors which have been considered by the courts in determining whether the sale of property has been carried out in the regular course of the taxpayer's business are the purpose for which the property was acquired the frequency continuity a nd size of sales the extent of improvements to the property the activities of the owner in improving and disposing of the property the purposes for which the property is held and the proximity of purchase and sale under the facts provided m proposes to sell land that it acquired for its charitable see adam supra no one factor is controlling but all are relevant facts to consider in what is basically a facts_and_circumstances_test see also houston endowment supra biedenharn realty co supra purposes and which it has held for a significant period of time due to m’s need to generate proceeds to fund necessary renovations m determined that it is in its best interest to sell the land in order to fund these activities the facts surrounding m's acquisition and sale of the property can be distinguished from those in parklane supra where properties were purchased and sold at a profit over a short_period of time in order to finance an exempt_function that was not substantially related to the transactions m will make only the improvements to the land as required by p in order to receive approval and make the property saleable m plans to sell the lots to individuals after the required improvements no other improvements are contemplated to enhance the sale of the property applying the facts_and_circumstances_test and the primary purpose test of malat supra we have concluded that the proposed development and sale of the property as described herein will not adversely affect m’s tax-exempt status under sec_501 of the code nor does the proposed sale of the bare lots to individuals constitute unrelated_business_taxable_income under sec_511 and sec_512 of the code therefore income from the sale of this property is excluded from the computation of unrelated_business_taxable_income by reason of sec_512 accordingly based upon the information furnished we rule as follows the sale of the property as described will not adversely affect m’s tax-exempt status under sec_501 of the code the sale of parcels to individuals or developers with the limited improvements as described will not be unrelated_business_taxable_income under sec_511 and sec_512 of the code and will not be taxable to m this ruling is directed only to m the organization that requested it section this ruling will be made available for public inspection under sec_6110 of the this ruling applies the applicability of sec_511 through to the facts represented above we express no opinion as to the tax consequences of the transactions under any other provisions of the code code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice k of the code provides that it may not be used or cited by others as precedent and telephone number are shown in the heading of this letter sincerely enclosure notice jane baniewicz manager exempt_organizations technical group if you have any questions about this ruling please contact the person whose name
